DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mildrew et al. (“Mildrew”, US 2018/0143756).
As per claim 1, Mildrew teaches a method for displaying additional information on a 3D tour performed by a server for providing a 3D tour service linked to a user terminal, the method comprising: 
providing a 3D tour comprising 3D information of a particular space to the user terminal (Mildrew, para.53, 118, 3D tour); 
receiving coordinate information for a start point and an end point of an additional-information signpost to be created newly on the 3D tour displayed on the user terminal (Mildrew, para.27, 50-51, 88, defining a point, area or object of a tag with coordinate positions);
creating an additional-information signpost connecting the start point and the end point (Mildrew, para.27, 50-51, 104, defining a point, area or object of a tag with coordinate positions); and 
tag icons 102, 104, 106). 
As per claim 2, Mildrew teaches the method for displaying additional information on a 3D tour of claim 1, wherein the receiving coordinate information for a start point and an end point comprises: if a line connecting two points on the 3D tour is inputted from the user terminal, setting one end of the inputted line as the start point and setting the other end of the line as the end point (Mildrew, para.87, 104, 159, 163, 179, tag associated with group of points). 
As per claim 3, Mildrew teaches the method for displaying additional information on a 3D tour of claim 1, wherein the receiving coordinate information for a start point and an end point comprises: if only one point on the 3D tour is inputted from the user terminal, setting the inputted point as the end point, and setting a point on a floor surface or wall surface located at the shortest distance from the inputted point as the start point (Mildrew, para.87, 104, 159, 163, 179, tag associated with surface). 
As per claim 4, Mildrew teaches the method for displaying additional information on a 3D tour of claim 1, wherein the coordinate information for the start point and the end point consists of three-dimensional (3D) coordinates. (Mildrew, para.87, 3D point)
As per claim 5, Mildrew teaches the method for displaying additional information on a 3D tour of claim 1, wherein the additional-information signpost is displayed in different shapes at different locations in the 3D tour (Mildrew, para.94, 102, 105, 161, tag icons may be circle or 2D GIF image; shape of tag icon may vary). 
As per claim 6, Mildrew teaches the method for displaying additional information on a 3D tour of claim 5, further comprising: providing an interface for selecting a photographing point on which the additional-information signpost is displayed out of a plurality of image tag associated with specific viewpoint). 
As per claim 7, Mildrew teaches the method for displaying additional information on a 3D tour of claim 1, wherein the 3D tour comprises a floor plan of the particular space, and an additional-information icon corresponding to the location of the additional-information signpost is displayed on the floor plan (Mildrew, para.130, 132, Fig.7, tags in floor plan). 
As per claim 8, Mildrew teaches the method for displaying additional information on a 3D tour of claim 1, further comprising: providing the user terminal with an interface for setting a color, a title, a description, or additional information of the additional-information signpost, wherein the additional-information signpost is created based on the color, title, description, or additional information inputted via the interface (Mildrew, para.83, 86, 105, 157, 180, tag entry for setting color, title, description etc). 
As per claim 9, Mildrew teaches the method for displaying additional information on a 3D tour of claim 8, wherein the additional information is displayed on one side of the additional-information signpost, or displayed via a separate message window if a user selects the additional-information signpost (Mildrew, para.48, 116, pop-up 202).
As per claim 10, Mildrew teaches the method for displaying additional information on a 3D tour of claim 8, wherein the additional information comprises one of a photo, a video, and a URL link (Mildrew, para.47, 82-83, 105, 160, images, video, hyperlinks). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mildrew et al. (“Mildrew”, US 2018/0143756) in view of Schileru-Key (“Schileru”, US 6,580,441).
As per claim 11, Mildred teaches a method for displaying additional information on a 3D tour performed by a 3D tour management server linked to a user terminal, the method comprising:
displaying a floor plan for a particular space (Mildrew, para.71, 130, 132, Fig.7, tags in floor plan) and a 3D tour photographing interface on the user terminal (Mildrew, para.171, 174); 
receiving a photographed image of the 3D tour for the particular space from the user terminal (Mildrew, para.171, 174, capturing image data);
receiving additional information via the user terminal in the process of photographing the 3D tour (Mildrew, para.175, 179, tag creation);
combining the 3D tour and the inputted additional information (Mildrew, para.50, 90, 164, 184, Figs.2, 19, tag icons applied to 3D model); and 
displaying the additional information on the 3D tour or the floor plan (Mildrew, para.50, 71, 90, 130, 132, 164, Figs.2, 7, tag icons).
However, Mildrew does not teach the simultaneous display of a floor plan and 3D tour. Schileru teaches a method of touring wherein a floor plan and tour are simultaneously displayed (Schileru, Fig.11; col.5, lines 18-51; col.7, line 55-67, map view 1120 and tour main view 1110). 
 As per claim 12, the method of Mildrew and Schileru teaches the method for displaying additional information on a 3D tour of claim 11, wherein the combining the 3D tour and the inputted additional information comprises: extracting location coordinates of the additional information to be added onto the floor plan, based on a change in the photographed image of the 3D tour (Schileru, col.5, lines 27-34, col.7, lines 6-17, image changed based on selected path and associated Hotspots on path retrieved); and mapping the inputted additional information to the extracted location coordinates (Schileru, col.5, lines 27-34, col.7, lines 6-17, Hotspots added to map based on selected path).  
As per claim 13, the method of Mildrew and Schileru teaches the method for displaying additional information on a 3D tour of claim 12, wherein the extracting location coordinates of the additional information comprises: extracting a plurality of feature points from the photographed image of the 3D tour (Schileru, col.5, lines 27-34, col.7, lines 6-17, selected path and associated Hotspots on path retrieved); and calculating a moving direction and a distance of the feature points according to the change in the photographed image, and based on this, extracting the location coordinates of the additional information (Schileru, col.5, lines 27-34, col.7, lines 6-17, image changed based on selected path and associated Hotspots on path retrieved). 
As per claim 14, the method of Mildrew and Schileru teaches the method for displaying additional information on a 3D tour of claim 12, wherein the extracted location coordinates of the additional information consist of two-dimensional (2D) coordinates (Mildrew, para.27, 2D point), and the mapping the inputted additional information to the extracted location coordinates comprises: converting the extracted location coordinates of the additional information into three-dimensional (3D) coordinates on the 3D tour (Mildrew, para.134-136, tags are spatially located within 3D model); and mapping the additional information onto the floor plan using the 2D coordinates (Mildrew, Fig.7, para.131-132, 2D representation of 3D model), and mapping the additional information onto the 3D tour using the 3D coordinates (Mildrew, para.134-136, tags are spatially located within 3D model). 
As per claim 15, the method of Mildrew and Schileru teaches the method for displaying additional information on a 3D tour of claim 11, wherein the receiving additional information comprises: receiving a particular location for inserting the additional information on the floor plan during the 3D photographing (Mildrew, para.171-174, input identifying a point of interest); and receiving additional information to be inserted at the particular location via an interface for inserting additional information (Mildrew, para.171-174, 180, defining the tag). 
As per claim 16, the method of Mildrew and Schileru teaches the method for displaying additional information on a 3D tour of claim 15, wherein a photographing process of the 3D tour is displayed on one side of a screen of the user terminal, the floor plan is displayed on the other side of the screen of the user terminal (Schileru, Fig.11; col.5, lines 18-51, map view 1120 and tour main view 1110), and the receiving a particular location comprises receiving location information selected by a user on the floor plan (Mildrew, para.171-174, input identifying a point of interest). 
As per claim 17, the method of Mildrew and Schileru teaches the method for displaying additional information on a 3D tour of claim 15, wherein the interface for inserting additional information selects the type of information of one of a note, a photo, a video, and an Internet tag entry for setting type). 
As per claim 18, the method of Mildrew and Schileru teaches the method for displaying additional information on a 3D tour of claim 11, wherein the displaying the additional information comprises: displaying an additional-information icon at an insertion location of the additional information on the floor plan (Mildrew, para.71, 130, 132, Fig.7, tag icons in floor plan); and displaying a 3D additional-information signpost corresponding to the additional-information icon on the 3D tour (Mildrew, para.50, 90, 164, Fig.2, tag icons). 
As per claim 19, the method of Mildrew and Schileru teaches the method for displaying additional information on a 3D tour of claim 18, wherein the 3D additional-information signpost comprises: a start point located on a floor surface or wall surface of the 3D tour (Mildrew, para.87, 104, 159, 163, 179, tag associated with surface); an end point corresponding to the location of the additional-information icon (Mildrew, para.27, 50-51, 88, 104, defining a point of a tag); and a body part connecting the starting point and the ending point. (Mildrew, para.104, 163, 179, stem).
Claim 20 is similar in scope to claim 11, and is therefore rejected under similar rationale.

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAJEDA MUHEBBULLAH whose telephone number is (571)272-4065. The examiner can normally be reached Mon-Thur 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar B. Paula can be reached on 571-272-4128. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.M./
Sajeda MuhebbullahExaminer, Art Unit 2177                                                                                                                                                                                                        
/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177